Citation Nr: 0121644	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) by means of a November 1996 rating decision rendered 
by the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for post-traumatic stress disorder was 
denied.

The case was previously the subject of a January 2000 Board 
decision.  On May 15, 2000, the Board issued two decisions in 
this case.  The first decision VACATED the January 2000 Board 
decision with respect to service connection for PTSD.  The 
second decision REMANDED the issue of service connection to 
the RO for consideration of evidence that had been received 
by the Board without waiver of RO consideration.  

Subsequent to the Board's decision to vacate, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
January 17, 2001, Order vacating Board's January 2000 denial 
of service connection for PTSD.  However, as indicated above, 
the Board had performed the requested action on its own 
motion in May 2000.  


REMAND

As indicated in the Board's prior remand of May 2000, the 
most recent Statement of the Case issued by the RO that 
addresses the issues on appeal was issued in July 1999.  
Subsequent to that Statement of the Case, evidence has been 
added to the veteran's claims folder, to include VA medical 
records.  Any pertinent evidence submitted by the appellant 
that is accepted by the Board must be referred to the agency 
of original jurisdiction (AOJ) for review and preparation of 
a Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§ 20.1304(c) (2000).  

Evidence was received from the veteran in October 1999 at a 
hearing before the undersigned Member of the Board sitting at 
the RO.  Included with this evidence was a statement signed 
by the veteran.  The veteran stated, "I hereby waive 
regional office consideration of the additional evidence and 
records which I am submitting to the Member of the Travel 
Board of the Board of Veterans' Appeals this date."  This 
statement serves as a waiver of AOJ consideration of the 
evidence submitted in October 1999.

The Board also received additional evidence, including VA 
medical records and service department unit records, in 
January 2000.  While the veteran submitted a waiver in 
October 1999, this waiver, by its express language, covers 
only material submitted to the Member of the Board at the 
Travel Board hearing.  A review of the claims folder reveals 
that no waiver has been received for the evidence received in 
January 2000.

Accordingly, the Board finds that evidence pertinent to the 
veteran's claim has been received subsequent to the most 
recent Statement of the Case.  The veteran has not submitted 
a written waiver of RO consideration of that evidence.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Medical records from Dr. Richard 
Peeks, a private orthopedist, indicate that the veteran 
received treatment for a nonservice connected back 
disability.  An October 1996 progress note indicates that the 
veteran had received psychological testing from a physician 
identified as "Dr. Peeples."  However, the results of this 
testing are not presently associated with the claims folder.  
As these records are potentially probative to the issue 
presented, they should be obtained.   

In addition, the Board is of the opinion that a new VA 
examination would be probative.  VA inpatient treatment 
records show that the veteran received psychiatric treatment 
in September 1999.  An assessment of depression, rule out 
PTSD, is indicated.  While VA examiners did not diagnosis 
PTSD, in an October 1999 statement, Dr. Peek indicated that 
the veteran had a diagnosis of post-traumatic stress 
syndrome.  However, the evidence does not show that Dr. Peek 
reviewed the veteran's service medical records or any other 
related documents which would have enabled him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Accordingly, the Board is of the opinion that a new 
VA examination would be probative in the present case.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for his PTSD since October 1999. 
After securing the necessary release(s), 
the RO should obtain these records.  

The RO should also obtain medical records 
from Dr. Peeples as referenced in Dr. 
Peeks' October 1996 progress note.

The RO should document its efforts to 
obtain the requested information.  If any 
requested evidence is not available, the 
RO should notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000.

2.  Thereafter, the RO should review the 
file and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to the events claimed 
as stressors in service, and, if so, what 
was the nature of the specific events 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

3.  After the foregoing development has 
been completed to the extent possible, 
the RO should arrange for the veteran to 
be afforded a VA psychiatric examination 
to determine the correct diagnosis of any 
psychiatric disorder present and to 
determine whether the diagnostic criteria 
for PTSD are satisfied.  With this 
request, the RO should provide the 
examiner with a list of all stressors 
that have been identified.
 
The veteran's claims folder and a copy of 
this Remand must be made available to the 
examiner prior to, and during, the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  If PTSD is found, the 
examiner is requested to express an 
opinion as to whether such is related to 
the veteran's military service, 
specifically whether a diagnosis of PTSD 
is supportable solely by the stressor(s) 
that have been recognized.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  All special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  When the above requested development 
is completed, to the extent possible, the 
RO should review the case and undertake 
additionally indicated development.  The 
RO should ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated. Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  After any indicated corrective action 
has been completed, the RO should again 
review the record and readjudicate the 
issues on appeal, taking into 
consideration the information received 
from the veteran subsequent to the July 
1999 Statement of the Case.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
afforded opportunity to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655 (When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




